J-S18014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MOON STARCLOUD A/K/A KEITH              :
 MASON KNIGHT                            :
                                         :    No. 238 MDA 2022
                   Appellant             :

           Appeal from the PCRA Order Entered January 10, 2022
    In the Court of Common Pleas of Adams County Criminal Division at
                      No(s): CP-01-CR-0000004-1974

BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:            FILED: JULY 20, 2022

     Appellant, Moon Starcloud (a/k/a Keith Mason Knight), appeals pro se

from the post-conviction court’s January 10, 2022 order denying, as untimely,

his petition filed under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§

9541-9546. After careful review, we affirm.

     On February 26, 1975, a jury convicted Appellant of two counts of first-

degree murder and criminal conspiracy in connection with the April 15, 1974

strangulation deaths of his mother and half-sister.   He was sentenced on

August 5, 1975, to two consecutive terms of life imprisonment without the

possibility of parole for his murder convictions, and two concurrent life

sentences for his conspiracy convictions. On October 20, 1976, our Supreme

Court affirmed his judgment of sentence. See Commonwealth v. Knight,

364 A.2d 902 (Pa. 1976).
J-S18014-22



      In the ensuing years, Appellant filed multiple petitions under the Post

Conviction Hearing Act (PCHA), the predecessor to the PCRA. In one of those

petitions, Appellant alleged “that the two sentences he received for

[c]onspiracy on or about August 5, 1975, were improper and inappropriate in

that there was only one [c]onspiracy for which he could be sentenced.” See

Trial Court Order, 4/7/88, at 1 (single page). The judge presiding over that

PCHA petition was the Honorable Keith B. Quigley. In an order dated March

29, 1988 (but filed on April 7, 1988), Judge Quigley noted that the

Commonwealth did not object “to the grant of relief” and, accordingly, the

judge “amended” Appellant’s August 5, 1975 sentence “to impose a single life

imprisonment term for one count of [c]onspiracy, thus vacating the second

life term for [c]onspiracy, [and] in all other respects ratifying and confirming

all other aspects of said [o]rder of [s]entence.” Id.

      Appellant thereafter filed several more PCHA/PCRA petitions, including

his present, pro se petition filed on December 3, 2021. Therein, Appellant

alleged that “SCI-Huntingdon usurped county jurisdiction by revising

[Appellant’s] sentencing court order by connecting the homicide of count of

Indictment 4(B) with the conspiracy count of Indictment 4(A) without court

authority to do so.” PCRA Petition, 12/3/21, at 3. He also claimed that, “[o]n

June 6, 2021[,] the Records Office of SCI[-]Huntingdon, without court order

[or] authority…, did alter the sentence of [Appellant] to correct an illegal

sentence created by Judge … Quigley on March 29, 1988.” Id. at 4. Appellant

contended that “the court created an unlawful sentence in order to ‘undo’

                                     -2-
J-S18014-22



[Appellant’s] being tried twice for the same offense.” Id. Attached to his

petition, Appellant included a Department of Corrections Sentence Status

Summary document. See id. at Exhibit 1. That document seems to show

that Appellant is serving life sentences for first-degree murder (listed as

indictment “CP169 CT1A/1975”) and criminal conspiracy to commit murder

(listed as indictment “CP169 CT2A/1975”). Id. at Exhibit 1, pg. 1.

      On December 16, 2021, the court filed a Pa.R.Crim.P. 907 notice of its

intent to dismiss Appellant’s petition without a hearing. The docket indicates

that the Rule 907 notice was served on Appellant by certified mail on

December 17, 2021. The court stated in the order that Appellant had 20 days

to file a response to the Rule 907 notice, but no response by Appellant was

received. On January 10, 2022 — 25 days after the Rule 907 notice was filed

— the court denied Appellant’s petition without a hearing on the basis that it

was untimely.

      On January 12, 2022, the Clerk of Courts received and docketed a pro

se letter from Appellant, dated January 8, 2022, in which he claimed that he

did not receive the court’s Rule 907 notice until January 7, 2022. Appellant

also questioned in that letter whether the judge assigned to preside over his

PCRA proceeding, the Honorable Thomas R. Campbell, was “any relation to

Attorney Robert Campbell of Adams County….”         Pro Se Correspondence,

1/12/22, at 1.   Appellant stated that if Judge Campbell were related to

Attorney Robert Campbell, Judge Campbell “should have recused himself from




                                    -3-
J-S18014-22



the instant matter” because Attorney Campbell had represented Appellant at

his trial and sentencing proceedings. Id.

      On February 2, 2022, Appellant filed a timely, pro se notice of appeal

from the court’s January 10, 2022 order dismissing his PCRA petition.      He

thereafter timely complied with the PCRA court’s order to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. The court filed

a Rule 1925(a) opinion on March 3, 2022.

      In Appellant’s pro se brief, he fails to include a “Statement of the

Questions Involved” section as required by Pa.R.A.P. 2116. However, we are

able to discern his issues from the “Argument” section of his brief.       We

summarize his claims as follows:

      I. The PCRA court committed governmental interference by not
      providing Appellant with a copy of the Rule 907 notice until three
      days before the court dismissed his petition.

      II. The court committed governmental interference by not
      providing the Department of Corrections (DOC) and/or the
      Pennsylvania State Police with the March 29, 1988 amended
      sentencing order, leading to the DOC’s not applying the amended
      sentence to Appellant.

      III. The court, Commonwealth, and defense counsel improperly
      engaged in a “covert, secret hearing” prior to the amendment of
      Appellant’s sentence.

      IV. The Honorable Thomas R. Campbell, who presided over the
      instant PCRA proceedings, was improperly “influenced” by the fact
      that his father, Attorney Robert Campbell, represented Appellant
      at his trial.

See Appellant’s Brief at 1, 3, 5, 6.




                                       -4-
J-S18014-22



      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.        Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations implicate

our jurisdiction and may not be altered or disregarded in order to address the

merits of a petition. See Commonwealth v. Bennett, 930 A.2d 1264, 1267

(Pa. 2007). Under the PCRA, any petition for post-conviction relief, including

a second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless one of the following exceptions

set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:

      (b) Time for filing petition.--

         (1) Any petition under this subchapter, including a second
         or subsequent petition, shall be filed within one year of the
         date the judgment becomes final, unless the petition alleges
         and the petitioner proves that:

            (i) the failure to raise the claim previously was      the
            result of interference by government officials with    the
            presentation of the claim in violation of              the
            Constitution or laws of this Commonwealth or           the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that was
            recognized by the Supreme Court of the United States
            or the Supreme Court of Pennsylvania after the time
            period provided in this section and has been held by
            that court to apply retroactively.



                                       -5-
J-S18014-22



42 Pa.C.S. § 9545(b)(1)(i)-(iii).   Additionally, any petition attempting to

invoke one of these exceptions must “be filed within one year of the date the

claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).

      Here, Appellant’s amended judgment of sentence became final in 1989;

thus, his present petition filed in 2021 is clearly untimely. For this Court to

have jurisdiction to review the merits thereof, Appellant must prove that he

meets one of the exceptions to the timeliness requirements set forth in 42

Pa.C.S. § 9545(b).

      Instantly, Appellant argues that he meets the governmental interference

exception of section 9545(b)(1)(i). First, he contends that the PCRA court

committed governmental interference by not providing him with a Rule 907

notice until just three days before dismissing his petition.         However,

Appellant’s claim does not allege that the court’s actions somehow precluded

him from raising any claim previously.      See 42 Pa.C.S. § 9545(b)(1)(i).

Moreover, to the extent Appellant avers that he was denied his rule-based

right to a Rule 907 notice, we have clarified that, “where the petition is

untimely,” the court’s failure to provide a Rule 907 notice “does not

automatically warrant reversal.” Commonwealth v. Taylor, 65 A.3d 462,

468 (Pa. Super. 2013) (citing Commonwealth v. Pursell, 749 A.2d 911, 917

n.7 (Pa. 2000)). Here, reversal is not warranted because Appellant does not

claim that he was prejudiced by receiving the court’s Rule 907 notice just

three days before his petition was dismissed.     In other words, he fails to

explain what arguments he would have raised in response to the Rule 907

                                     -6-
J-S18014-22



notice that would have resulted in the court’s not dismissing his petition

without a hearing.

     Appellant also argues that he proved the governmental interference

exception because the “Sentence Status Summary” attached to his petition

shows that the DOC never received the order amending his sentence, and it

is still applying his original, illegal sentence for his second conviction of

criminal conspiracy, which Judge Quigley vacated.

     Initially, this claim does not involve the government’s impeding

Appellant from raising any claim previously and, therefore, it does not meet

the governmental-interference timeliness exception. Nevertheless, we also

agree with the PCRA court that Appellant is not alleging any error with the

court’s original sentencing order, or the 1988 amendment thereto; instead,

he is asserting an error in the DOC’s paperwork, which “should be addressed

through the [DOC].” Rule 907 Notice at 5. In other words, “[f]iling a PCRA

petition with [the PCRA c]ourt is not the proper avenue for raising such an

issue.” Id.

     Appellant’s remaining claims are that there was a “covert, secret

hearing” prior to the amendment of his sentence in 1988, and that Judge

Campbell should not have presided over his present PCRA petition because his

father represented Appellant in 1974. First, Appellant does not explain how

the allegedly secret meeting between Judge Quigley, the Commonwealth, and

his defense counsel prior to Appellant’s sentence being amended meets any




                                    -7-
J-S18014-22



timeliness exception. Indeed, he does not explain any way in which he was

harmed or prejudiced by this ostensible meeting.

      Second, regarding Appellant’s suggestion that Judge Campbell should

have recused from the present matter, Appellant admits that “there is no

direct evidence that Judge Campbell was influenced by his father’s

involvement with … [A]ppellant….”        Appellant’s Brief at 6.   He contends,

however, that “there is circumstantial evidence that his ruling and actions may

have been retaliatory: to wit, the deliberate withholding of [the court’s]

December 16, 2021 [Rule 907 notice].” Id.

      We are unconvinced that Judge Campbell erred by presiding over this

matter. Appellant has offered nothing to support his speculation that Judge

Campbell “deliberately” withheld the Rule 907 notice from him. Indeed, the

record belies this claim, as it indicates Appellant was served with the notice

by first class mail the day after it was filed.

      Appellant also offers no explanation for why Judge Campbell would seek

“retaliation” against Appellant because his father represented Appellant over

45 years ago.       In Judge Campbell’s Rule 1925(a) opinion, he rejects

Appellant’s claim that he could not preside impartially, noting that he “was a

four-year-old child” when his father represented Appellant, and his “father has

not discussed Appellant’s case with [him] in any way that would affect [his]

ability to act impartially when deciding the merits of Appellant’s PCRA

[p]etition.” PCRA Court Opinion, 3/3/22, at 3. Judge Campbell also stresses

that he “had no knowledge of this case or [his] father’s representation of

                                       -8-
J-S18014-22



Appellant until the instant PCRA petition was filed.”   Id.   Given Judge

Campbell’s response to Appellant’s unsupported allegation of partiality, we

discern no error in Judge Campbell’s presiding over Appellant’s PCRA

proceedings.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2022




                                   -9-